

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
 
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT dated as of October 16, 2007
(this "Agreement"), by and between Appalachian Oil Company, Inc., a Tennessee
corporation ("Borrower"), Greystone Business Credit II, L.L.C., a Delaware
limited liability company, as agent and lender ("Agent").
 
 
RECITALS:
 
WHEREAS, Borrower and Agent entered into certain financing arrangements pursuant
to the Loan and Security Agreement dated as of September 17, 2007, by and
between Borrower and Agent (as amended hereby, and as the same may have
heretofore been or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced (the "Loan Agreement"));
 
WHEREAS, Borrower has requested that Agent amend the Loan Agreement in order to
provide further financial accommodations to Borrower and its affiliates;
 
WHEREAS, Agent is willing to amend the Loan Agreement in accordance with the
terms set forth below; and
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
 
SECTION 1.  DEFINITIONS
 
1.1.  Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein.
 
SECTION 2.  AMENDMENTS
 
2.1.  Amendments. Subject to the satisfaction of the conditions set forth in
Section 5 below, and in reliance on the representations and warranties,
covenants and other agreements set forth in this Agreement, the Loan Agreement
is hereby amended as follows:
 
(a)  Section 1.1 of the Loan Agreement is hereby amended by adding paragraph (e)
as follows:
 
(e) Term Loan C. Each Lender with a Term Loan C Commitment agrees (severally and
not jointly) to convert a portion of Revolving Loans, on or prior to October
___, 2007, into an advance to Borrower in an amount equal to its Pro Rata Term
Loan C Share of the principal amount, if any, set forth in Section 2(c) of
Schedule A. Each such advance made by a Lender is sometimes referred to herein
as a "Term Loan C Advance" and collectively as "Term Loan C." Each Term Loan C
Advance will be evidenced by a term note in the form attached hereto as Exhibit
D. After Term Loan C has been made, the Term Loan C Commitment automatically
shall be terminated.
 
 
 

--------------------------------------------------------------------------------

 


(b)  Section 1.1 of the Loan Agreement is hereby amended by adding paragraph (f)
as follows:
 
(f) Notwithstanding anything to the contrary contained herein, no Lender shall
have any obligation to make any Loan under this Agreement if the making of such
Loan would have the effect of creating a breach of, or causing a conflict with,
any of the provisions of the Subordination Agreement dated as of September 17,
2007 between YA Global Investments, L.P. and Greystone Business Credit II,
L.L.C.


(c)  The second sentence of Section 1.4(a) of the Loan Agreement is hereby
amended and restated as follows:
 
Except as set forth in Section 1.4(c), principal of the Term Loans shall be
repaid as set forth in Section 2(a)(ii), 2(b)(ii) and 2(c)(ii) of Schedule A or,
in the case of Term Loan C, at such other times and in such other amounts as
determined by Lender in its sole discretion.


(d)  Section 1.4 of the Loan Agreement is hereby amended by adding paragraph (c)
as follows:
 
(c) Borrowers shall (i) prepay Term Loan C until paid in full and
(ii) thereafter repay the Revolving Loans, in each case within 45 days after the
end of each fiscal quarter (commencing with the fiscal quarter ending December
31, 2007), in an amount equal to the amount by which Excess Cash Flow exceeds
$750,000 for such fiscal quarter. For purposes of this Section 1.4(c), "Excess
Cash Flow" means, for any period, the remainder of (1) the sum of (A) Borrowers’
consolidated net income (or loss) for such period, plus (without duplication)
(B) to the extent deducted in determining such net income (or loss), the sum of
(I) the consolidated non-cash interest expense of Borrowers for such period,
(II) non-cash income tax expense of Borrowers for such period, (III)
depreciation, amortization and other non-cash charges or expenses of Borrowers
for such period and (IV) extraordinary and non-recurring non-cash losses of
Borrowers during such period, minus (C) extraordinary and non-recurring non-cash
gains of Borrowers during such period, minus (2) the sum, without duplication,
of (A) scheduled repayments of principal of the Term Loans made during such
period, plus (B) non-financed capital expenditures made in such period and
permitted under this Agreement.


(e)  Section 4.1 of the Loan Agreement is hereby amended by inserting "and
Affiliates of Agent" immediately prior to "a continuing security interest in all
of the property of Borrower."
 
 
-2-

--------------------------------------------------------------------------------

 
 
(f)  Section 4.3 of the Loan Agreement is hereby amended and restated as
follows:
 
Borrower shall, at the request of Agent, at any time and from time to time,
authenticate, execute and deliver to Agent and/or its Affiliates such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed necessary or desirable
by Agent and/or its Affiliates) and do such other acts and things or cause third
parties to do such other acts and things as Agent and/or its Affiliates may deem
necessary or desirable in its sole discretion in order to establish and maintain
a valid, attached and perfected security interest in the Collateral in favor of
Agent and the Lenders and Affiliates of Agent (free and clear of all other
Liens, claims, encumbrances and rights of third parties whatsoever, whether
voluntarily or involuntarily created, except Permitted Liens) to secure payment
of the Obligations and to facilitate the collection of the Collateral. Borrower
authorizes Agent and its Affiliates to file, transmit, or communicate, as
applicable, financing statements and amendments describing the Collateral as
"all personal property of debtor" or "all assets of debtor" or words of similar
effect, in order to perfect Agent's and its Affiliates’ Liens in the Collateral
without Borrower's signature. Borrower also hereby ratifies its authorization
for Agent to have filed in any jurisdiction any financing statements filed prior
to the date hereof.
 
(g)  The first paragraph of Section 11.1 of the Loan Agreement is hereby amended
and restated as follows:
 
On a weekly basis (or more frequently if requested by Agent (a "Settlement
Date"), Agent shall provide each Lender with a statement of the outstanding
balance of the Loans as of the end of the Business Day immediately preceding the
Settlement Date (the "Pre-Settlement Determination Date") and the current
balance of the Loans funded by each Lender (whether made directly by such Lender
to Borrower or constituting a settlement by such Lender of a previous
Disproportionate Advance or Protective Advance made by Agent on behalf of such
Lender to Borrower). If such statement discloses that such Lender's current
balance of the Loans as of the Pre-Settlement Determination Date exceeds such
Lender's (a) Pro Rata Revolving Share of the Revolving Loans plus (b) Pro Rata
Term Loan A Share of Term Loan A plus (c) Pro Rata Term Loan B Share of Term
Loan B plus (d) Pro Rata Term Loan C Share of Term Loan C, in each case
outstanding as of the Pre-Settlement Determination Date, then Agent shall, on
the Settlement Date, transfer, by wire transfer, the net amount due to such
Lender in accordance with such Lender's instructions, and if such statement
discloses that such Lender's current balance of the Loans as of the
Pre-Settlement Determination Date is less than such Lender's (a) Pro Rata
Revolving Share of the Revolving Loans, plus (b) Pro Rata Term Loan A Share of
Term Loan A, plus (c) Pro Rata Term Loan B Share of Term Loan B, plus (d) Pro
Rata Term Loan C Share of Term Loan C, in each case outstanding as of the
Pre-Settlement Determination Date, then such Lender shall, on the Settlement
Date, transfer, by wire transfer the net amount due to Agent in accordance with
Agent's instructions. In addition, on a monthly basis, Agent shall pay to
Lenders interest and fees as agreed between Agent and each Lender in a separate
agreement with each such Lender.
 
 
-3-

--------------------------------------------------------------------------------

 


(h)  Section 12.6(a) of the Loan Agreement is hereby amended and restated as
follows:
 
(a) No amendment or waiver of any provision of this Agreement or any of the Loan
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by Agent
and Required Lenders, or if the Lenders shall not be parties thereto, by the
parties thereto and consented to by Agent and Required Lenders, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders (or
with respect to clauses (i), (ii), (iii) or (iv) below, all directly affected
Lenders), do any of the following: (i) increase the Revolving Loan Commitment,
Term Loan A Commitment, Term Loan B Commitment or Term Loan C Commitment of any
Lender, (ii) reduce the principal of, or interest on, the Loans (other than as
expressly permitted herein) or any fees hereunder, (iii) postpone any date fixed
for any payment in respect of principal of, or interest on, the Loans or any
fees hereunder, (iv) change the Adjusted Pro Rata Revolving Share, Pro Rata
Revolving Share, Pro Rata Share, Pro Rata Term Loan A Share, Pro Rata Term
Loan B Share or Pro Rata Term Loan C Share of any Lender, or any minimum
requirement necessary for the Agent, Lenders or Required Lenders to take any
action hereunder, (v) amend or waive this Section 12.6, or change the definition
of Required Lenders, or (vii) except in connection with the financing,
refinancing, sale or other disposition of any asset of Borrower permitted under
this Agreement (or to the extent Agent's and Required Lenders' approval only is
required with any such release pursuant to Section 10.11), release or
subordinate any Agent's Liens on any of the Collateral and provided further,
that no amendment, waiver or consent affecting the rights or duties of Agent
under this Agreement or any Loan Documents shall in any event be effective,
unless in writing and signed by Agent in addition to the Lenders required
hereinabove to take such action. Notwithstanding any of the foregoing to the
contrary, (A) for purposes of voting or consenting to matters with respect to
this Agreement and the Loan Documents, a Defaulting Lender shall not be
considered a Lender and such Defaulting Lender's Revolving Loan Commitment, Term
Loan A Commitment, Term Loan B Commitment and Term Loan C Commitment shall each
be deemed to be $0 until such Defaulting Lender makes the payments required in
this Agreement and (B) the consent of Borrower shall not be required for any
amendment, modification or waiver of the provisions of this Section 12.6.
 
(i)  The first sentence of Section 12.9(d) of the Loan Agreement is hereby
amended and restated as follows:
 
Agent shall, maintain at its address referred to in Section 12.1 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Revolving Loan
Commitment, Term Loan A Commitment, Term Loan B Commitment, Term Loan C
Commitment and principal amount of the Loans owing to, each Lender from time to
time (the "Register").
 
 
-4-

--------------------------------------------------------------------------------

 


(j)  The first clause of Section 12.9(f) of the Loan Agreement is hereby amended
and restated as follows:
 
Each Lender may, with prior written notice to Agent, sell participations
(without the consent of Agent, Borrower or any other Lender) to one or more
parties, in or to all (or a portion) of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment, Term
Loan A Commitment, Term Loan B Commitment, Term Loan C Commitment or the Loans
owing to it);
 
(k)  Section 1(a) of Schedule A to the Loan Agreement is hereby amended and
restated as follows:
 
(a) Maximum Facility Amount:  $20,000,000, minus the outstanding principal
balance at such time of (i) Term Loan A, (ii) Term Loan B, (iii) Term Loan C and
(iv) "Term Loan C" under that certain Loan and Security Agreement dated as of
December 29, 2006 among Holdings, Titan PCB West, Inc., Titan PCB East, Inc.,
Oblio Telecom, Inc., Titan Wireless Communications, Inc., Start Talk Inc.,
Pinless, Inc. and Greystone Business Credit II, L.L.C.
 
(l)  Section 2 of Schedule A to the Loan Agreement is hereby amended by adding
paragraph (c) as follows:
 
(c) Term Loan C
 
(i) Principal Amount               $2,000,000.00
 
(ii) Repayment Schedule:               Term Loan C shall be repaid in
consecutive equal monthly installments of no less than $42,500 (or such other
amount mutually agreed between Borrower and Lender), payable on the fifteenth
day of each calendar month commencing October, 2007
 
(m)  Section 3 of Schedule A to the Loan Agreement is hereby amended by adding
clause (d) as follows:
 
(d) Term Loan C:
1.5% per annum plus the Prime Rate

  
 
-5-

--------------------------------------------------------------------------------

 
 
(n)  Exhibit D to the Loan Agreement shall be in the form set forth in Exhibit A
attached hereto.
 
(o)  Schedule B to the Loan Agreement is hereby amended by amending and
restating the following definitions as follows:
 
"Commitment" means, with respect to each Lender, its Revolving Loan Commitment,
Term Loan A Commitment, Term Loan B Commitment and Term Loan C Commitment, and,
with respect to all the Lenders, their Revolving Loan Commitments, their Term
Loan A Commitments, their Term Loan B Commitments and their Term Loan C
Commitments.
 
"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Agent or the Lenders, in connection with this Agreement, any other
Loan Document or otherwise, whether arising from an extension of credit, opening
of a Credit Accommodation, guaranty, indemnification or otherwise (including all
fees, costs and other amounts which may be owing to issuers of Credit
Accommodations and all taxes, duties, freight, insurance, costs and other
expenses, costs or amounts payable in connection with Credit Accommodations or
the underlying goods), whether direct or indirect (including those acquired by
assignment and any participation by Agent or Lenders in Borrower's indebtedness
owing to others), whether absolute or contingent, whether due or to become due,
and whether arising before or after the commencement of a proceeding under the
Bankruptcy Code or any similar statute, including all interest, charges,
expenses, fees (including attorney's fees) and any other sums chargeable to
Borrower under this Agreement or under any other Loan Document.
 
"Pro Rata Share" means, at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places), the
numerator of which shall be the sum of the Revolving Loan Commitment (or if the
Revolving Loan Commitment has then been terminated, the outstanding principal
amount of the Revolving Loans and the Credit Accommodation Balance), the Term
Loan A Commitment (or if the Term Loan A Commitment has then been terminated,
the outstanding principal amount of the Term Loan A) of such Lender at such
time, the Term Loan B Commitment (or if the Term Loan B Commitment has then been
terminated, the outstanding principal amount of Term Loan B) of such Lender at
such time and the Term Loan C Commitment (or if the Term Loan C Commitment has
then been terminated, the outstanding principal amount of Term Loan C) of such
Lender at such time, and the denominator of which shall be the Maximum Facility
Amount at such time.
 
"Term Loans" means collectively Term Loan A, Term Loan B and Term Loan C.
 
(p)  Schedule B to the Loan Agreement is hereby amended by adding the following
definitions in alphabetical order:
 
"Pro Rata Term Loan C Share" means, at any time, with respect to any Lender, a
fraction (expressed as a percentage in no more than nine (9) decimal places),
the numerator of which shall be the Term Loan C Commitment (or if the Term
Loan C Commitment has then been terminated, the outstanding principal amount of
the Term Loan C) of such Lender at such time and the denominator of which shall
be the aggregate Term Loan C Commitments (or if the Term Loan C Commitment has
then been terminated, the aggregate outstanding principal amount of the Term
Loan C) of all Lenders at such time.
 
 
-6-

--------------------------------------------------------------------------------

 


"Term Loan C" has the meaning set forth in Section 1.1(e).


"Term Loan C Advance" has the meaning set forth in Section 1.1(e).


"Term Loan C Commitment" means, with respect to each Lender, its Term Loan C
Commitment, and, with respect to all the Lenders, their "Term Loan C
Commitments," in each case as such amounts are set forth beside such Lender's
name on the signature pages to this Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 12.9.


SECTION 3.  COVENANTS
 
As a condition of Agent's agreements hereunder, the following terms and
provisions shall apply (it being agreed that the violation by Borrower of any of
the following provisions shall constitute an immediate Event of Default):
 
3.1.  USAD Guarantee. Contemporaneously with the execution of this Agreement,
Borrower shall cause USA Detergents, Inc. ("USAD") to execute a Guarantee (the
"USAD Guarantee") in the form attached hereto as Exhibit B. Borrower
acknowledges, confirms and agrees that an Event of Default shall occur and be
continuing hereunder and under the Loan Agreement if the USAD Guarantee or any
provision thereof shall cease to be in full force and effect, or any Person
(including USAD) shall contest in any manner the validity, binding nature or
enforceability of the USAD Guarantee or any such provision therein.
 
3.2.  Additional Security Documents. Within thirty (30) days after the date of
this Agreement, (a) Borrower shall enter into (i) an amendment to the Trademark
Security Agreement dated as of September 17, 2007, between Borrower and Agent
and (ii) an amendment to the Stock Pledge Agreement dated as of September 17,
2007, between Borrower and Agent, (b) Borrower shall cause its wholly owned
subsidiary APPCO-KY, Inc., a Tennessee corporation ("APPCO"), to enter into an
amendment to the Security Agreement dated as of September 17, 2007, between
APPCO and Agent, (c) Borrower shall, and shall cause APPCO to, enter into an
agency agreement among Agent, GBC Funding, LLC, Borrower, APPCO, and certain of
their affiliates, and (d) Borrower shall cause its parent company Titan Global
Holdings, Inc., a Utah corporation ("Titan Holdings"), to enter into an
amendment to the Stock Pledge Agreement dated as of September 17, 2007, between
Titan Holdings and Agent, in each case in form and substance satisfactory to
Agent.
 
 
-7-

--------------------------------------------------------------------------------

 
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents, warrants and covenants as follows:
 
4.1.  Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of Borrower to Agent in any of the Loan
Documents was true and correct when made, and is true and correct on and as of
the date of this Agreement with the same full force and effect as if each of
such representations and warranties had been made by Borrower on the date hereof
and in this Agreement.
 
4.2.  Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent by Borrower, is enforceable in accordance with
its terms and is in full force and effect.
 
4.3.  No Conflict. The execution, delivery and performance of this Agreement by
Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues.
 
SECTION 5.  CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT
 
The effectiveness of the terms and provisions of this Agreement shall be subject
to the following conditions precedent:
 
(a)  Agent shall have received (i) an original of this Agreement, duly
authorized, executed and delivered by Borrower, (ii) an original USAD Guarantee
duly authorized, executed and delivered by USAD, (iii) an original of the term
note in the form attached hereto as Exhibit C (the "Term Loan C Note"), duly
authorized, executed and delivered by Borrower, and (iv) such other documents,
agreements and instruments as may be requested by Lender, each such document,
agreement and instrument to be in form and substance satisfactory to Lender;
 
(b)  All proceedings taken in connection with the transactions contemplated by
this Agreement and all agreements, documents, instruments, materials and other
legal matters incident hereto shall be satisfactory to Agent;
 
(c)  Agent shall have been reimbursed for all reasonable costs, fees and
expenses incurred by Agent in connection with the preparation, execution,
administration or enforcement of this Agreement;
 
(d)  Agent shall have been paid all interest, fees and other charges accrued and
owing through the date hereof in respect of the outstanding principal amount
under the Term Loan C Note; and
 
(e)  No Event of Default shall be in existence as of the date hereof.
 
SECTION 6.  MISCELLANEOUS
 
6.1.  Effect of Agreement. Except as modified pursuant hereto, no other changes
or modifications to the Loan Documents are intended or implied and, in all other
respects, the Loan Documents hereby are ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement and the other Loan Documents, the terms of
this Agreement shall govern and control. The Loan Agreement and this Agreement
shall be read and construed as one agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.2.  Agreement as a Loan Document. Borrower and Agent hereby agree that this
Agreement shall constitute a "Loan Document" for all purposes of the Loan
Agreement and the other Loan Documents, and any references to the Loan Documents
contained in any notice, request, certificate or other document executed
concurrently with or after the execution and delivery of this Agreement shall be
deemed to include this Agreement unless the context shall otherwise specify.
 
6.3.  Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
to Agent , on demand by Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees and
disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution, or delivery of this Agreement and any agreements
contemplated hereby and expenses which shall at any time be incurred or
sustained by Agent or any participant of Agent or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements contemplated hereby.
 
6.4.  Further Assurances. At Borrower's expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.
 
6.5.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
 
6.6.  Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.
 
6.7.  Release.
 
(a)  In consideration of the agreements of Agent contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent, and its successors and assigns,
and its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, or any of the other Loan Documents or transactions hereunder
or thereunder.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)  Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
 
(c)  Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
 
6.8.  Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 6.7 above. If Borrower or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.
 
6.9.  Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.
 
6.10.  Reviewed by Attorneys. Borrower represents and warrants to Agent that it
(a) understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (b) has been afforded an opportunity
to discuss this Agreement with, and have this Agreement reviewed by, such
attorneys and other persons as Borrower may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Agreement nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.
 
6.11.  Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND AGENT PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER'S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS THE SAME HAS BEEN POSTED.
 
 
-10-

--------------------------------------------------------------------------------

 
 
6.12.  Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT AND BORROWER
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
6.13.  Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
 
[Signature Page Follows]
 
 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

       
APPALACHIAN OIL COMPANY, INC., as Borrower
 
   
   
  By  /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name Bryan Chance   Title President

 

        GREYSTONE BUSINESS CREDIT II, L.L.C., as Agent  
   
   
  By   /s/   

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

 
Title

--------------------------------------------------------------------------------

     
Term Loan C Commitment: $2,000,000

 
Signature Page - Amendment No. 1 to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
to
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT



FORM OF TERM NOTE C


$__________________________, Tennessee
 
_____________, ____
 
FOR VALUE RECEIVED, the undersigned, APPALACHIAN OIL COMPANY, INC., a Tennessee
corporation ("Borrower"), hereby unconditionally promises to pay to the order of
_____________________________ ("Lender"), having an address at
__________________________________________, or at such other place as the holder
of this Term Note C ("Term Note C") may from time to time designate in writing,
in lawful money of the United States of America and in immediately available
funds, the principal sum of ________________________ and __/100 Dollars
($____________). Reference is hereby made to the Loan and Security Agreement
among Borrower, Greystone Business Credit II, L.L.C., as Agent, and the Lenders
party thereto of even date herewith (as it may be amended, supplemented or
modified from time to time, the "Loan Agreement") for a statement of the terms
and conditions under which the loan evidenced hereby was made and is to be
repaid. This Term Note C evidences a Term Loan C Advance described in the Loan
Agreement. Capitalized terms used herein which are not otherwise specifically
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
The outstanding principal balance of this Term Note C shall be payable in full
on the Maturity Date. Prior thereto, the Term Note C shall be repayable as set
forth in the Loan Agreement.
 
Borrower further promises to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
rates, and on the dates, specified in the Loan Agreement. After maturity,
whether by acceleration or otherwise, accrued interest shall be payable on
demand. Interest as aforesaid shall be charged for the actual number of days
elapsed over a year consisting of three hundred sixty (360) days on the actual
daily outstanding balance hereof. Changes in the interest rate provided for
herein which are due to changes in the Prime Rate shall be effective on the date
of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrower any such excess interest
received by Lender.
 
 

--------------------------------------------------------------------------------

 
 
Subject to Section 8.2 of the Loan Agreement, Borrower may prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of Term Loan C shall be applied to the Obligations as provided in the Loan
Agreement.
 
Payments received by Lender from Borrower on this Term Note C shall be applied
to the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrower.
 
This Term Note C shall be interpreted, and the rights and liabilities of the
parties hereto determined, in accordance with the laws of the State of New York.
If any provision of this Term Note C or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note C, which shall continue in full
force and effect. Whenever in this Term Note C reference is made to Agent,
Lender(s) or Borrower, such reference shall be deemed to include, as applicable,
a reference to their respective successors and permitted assigns. The provisions
of this Term Note C shall be binding upon Borrower and its successors and
assigns, and shall inure to the benefit of Lender and its successors and
permitted assigns.

        APPALACHIAN OIL COMPANY, INC.  
   
   
  By     

--------------------------------------------------------------------------------

 
Its

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
to
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT




USAD GUARANTEE


[See attached]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
to
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT



TERM LOAN C NOTE
 

$2,000,000   
____________, Tennessee
   
October ___, 2007

  
FOR VALUE RECEIVED, the undersigned, APPALACHIAN OIL COMPANY, INC., a Tennessee
corporation ("Borrower"), hereby unconditionally promises to pay to the order of
GREYSTONE BUSINESS CREDIT II, L.L.C. ("Lender"), having an address at 152 West
57th Street, 60th Floor, New York, New York 10019, or at such other place as the
holder of this Term Note C ("Term Note C") may from time to time designate in
writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of Two Million and 00/100 Dollars
($2,000,000). Reference is hereby made to the Loan and Security Agreement among
Borrower, Greystone Business Credit II, L.L.C., as Agent, and the Lenders party
thereto of even date herewith (as it may be amended, supplemented or modified
from time to time, the "Loan Agreement") for a statement of the terms and
conditions under which the loan evidenced hereby was made and is to be repaid.
This Term Note C evidences a Term Loan C Advance described in the Loan
Agreement. Capitalized terms used herein which are not otherwise specifically
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
The outstanding principal balance of this Term Note C shall be payable in full
on the Maturity Date. Prior thereto, the Term Note C shall be repayable as set
forth in the Loan Agreement.
 
Borrower further promises to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
rates, and on the dates, specified in the Loan Agreement. After maturity,
whether by acceleration or otherwise, accrued interest shall be payable on
demand. Interest as aforesaid shall be charged for the actual number of days
elapsed over a year consisting of three hundred sixty (360) days on the actual
daily outstanding balance hereof. Changes in the interest rate provided for
herein which are due to changes in the Prime Rate shall be effective on the date
of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrower any such excess interest
received by Lender.
 
Subject to Section 8.2 of the Loan Agreement, Borrower may prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of Term Loan C shall be applied to the Obligations as provided in the Loan
Agreement.
 
 

--------------------------------------------------------------------------------

 
 
Payments received by Lender from Borrower on this Term Note C shall be applied
to the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrower.
 
This Term Note C shall be interpreted, and the rights and liabilities of the
parties hereto determined, in accordance with the laws of the State of New York.
If any provision of this Term Note C or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note C, which shall continue in full
force and effect. Whenever in this Term Note C reference is made to Agent,
Lender(s) or Borrower, such reference shall be deemed to include, as applicable,
a reference to their respective successors and permitted assigns. The provisions
of this Term Note C shall be binding upon Borrower and its successors and
assigns, and shall inure to the benefit of Lender and its successors and
permitted assigns.

        APPALACHIAN OIL COMPANY, INC.  
   
   
  By     

--------------------------------------------------------------------------------

 
Its

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 